Exhibit 10.1

AMENDMENT NO. 1

TO

AMENDED AND RESTATED SALE AND SERVICING AGREEMENT

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED SALE AND SERVICING AGREEMENT, dated
as of February 17, 2010 (this “Amendment”), is entered into by and among MCG
Commercial Loan Funding Trust, as the seller (in such capacity, the “Seller”),
MCG Capital Corporation, as the originator (in such capacity, the “Originator”)
and as the servicer (in such capacity, the “Servicer”), Three Pillars Funding
LLC, as a purchaser (“Three Pillars”), SunTrust Robinson Humphrey, Inc., as the
administrative agent (in such capacity, the “Administrative Agent”), and Wells
Fargo Bank, National Association, as the backup servicer (in such capacity, the
“Backup Servicer”) and as trustee (in such capacity, the “Trustee”).

RECITALS

WHEREAS, the Seller, the Originator, the Servicer, Three Pillars, the
Administrative Agent, the Backup Servicer and the Trustee are parties to the
Amended and Restated Sale and Servicing Agreement dated as of February 26, 2009
(the “Agreement”); and

WHEREAS, such parties hereto desire to amend the Agreement as hereinafter set
forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Each capitalized term that is used herein without
definition and that is defined or incorporated by reference in the Agreement
shall have the same meaning herein as therein defined or incorporated.

2. Amendments to the Agreement. The Agreement is hereby amended as follows:

2.1 The definition of “Adjusted Advance Rate” in Section 1.1 of the Agreement is
hereby amended to replace the proviso thereto with the following:

“provided, that from and after any date on which the Servicer pledges 66- 2/3%
or more of its unencumbered assets (as determined by the Administrative Agent at
the time of pledge and relative to the percentage of unencumbered assets of the
Servicer on the Effective Date) to any Person, the Adjusted Advance Rate shall
not exceed 60.0%.”

2.2 The definition of “Covenant Step-Down Notice” in Section 1.1 of the
Agreement is hereby deleted in its entirety.



--------------------------------------------------------------------------------

2.3 The definition of “Facility Amount” in Section 1.1 of the Agreement is
hereby amended to replace the amount “$190,000,000” therein with the amount
“$150,000,000”.

2.4 The definition of “Officer’s Certificate” in Section 1.1 of the Agreement is
hereby amended to add the phrase “or such other parties as are specified in the
applicable provisions of this Agreement” at the end thereof.

2.5 Clause (19) of the definition of “Pool Concentration Criteria” in
Section 1.1 of the Agreement is hereby amended and restated in its entirety to
read as follows:

“(19) the sum of the Outstanding Loan Balances of all Eligible Loans (a) which
are Fixed Rate Loans shall not exceed 55% and (b) which are Fixed Rate Loans
with respect to which the Seller has not entered into Hedge Transactions shall
not exceed 25%, in the case of this clause (b), for more than seven Business
Days following any date of calculation; provided that, in the event that (i) a
Reporting Date falls within such seven Business Day grace period, (ii) the
limitation described in this clause (b) is exceeded as of such Reporting Date
and (iii) but for such seven Business Day grace period, an Overcollateralization
Shortfall would exist as of such Reporting Date solely as a result of such
excess, the Seller shall deliver to the Administrative Agent an Officer’s
Certificate certifying that the Seller has entered into such Hedge Transactions
or taken such other actions as are sufficient to cure such Overcollateralization
Shortfall and including calculations evidencing the same by no later than two
Business Days after such seven day grace period ends.”

2.6 The definition of “Required Advance Reduction Amount” in Section 1.1 of the
Agreement is hereby amended to delete the phrase “to the extent the Facility
Amount exceeds $150,000,000,” in clause (ii) thereof.

2.7 The definition of “Scheduled Termination Date” in Section 1.1 of the
Agreement is hereby amended (i) to replace the date “February 25, 2010” therein
with the date “February 16, 2011” and (ii) to delete the proviso thereto.

2.8 The definition of “Weighted Average Advance Rate” in Section 1.1 of the
Agreement is hereby amended (i) to replace the phrase “At any time a fraction”
therein with the phrase “At any time, the lesser of (a) 64.0% and (b) a
fraction” and (ii) to delete the proviso thereto in its entirety.

2.9 Section 2.3(c) of the Agreement is hereby deleted in its entirety.

2.10 Section 2.17(a)(ii) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(ii) Any Optional Sale shall be in connection with a Permitted Securitization
Transaction or shall be required to be consented to in writing by the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned) and, in either case, the price paid by the Seller for the
applicable Asset(s) shall be an amount at least equal to the Fair Market Value
thereof;”

 

2



--------------------------------------------------------------------------------

2.11 The second sentence of Section 6.4(a) of the Agreement is hereby amended to
insert the following proviso prior to the period at the end thereof:

“; provided, however, that on and after the Termination Date, the Servicer shall
not extend the maturity date of any Loan without the prior written consent of
the Administrative Agent”

2.12 Section 6.10 of the Agreement is hereby amended to include the following as
new subsection (f) thereof:

“(f) Officer’s Certificate Regarding Hedge Transactions. The Seller shall
deliver the Officer’s Certificate described in clause (19) of the definition of
Pool Concentration Criteria as and when required thereunder.”

2.13 Section 6.15(f) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(f) the Servicer, effective as of and after December 31, 2008, fails to
maintain a Consolidated Tangible Net Worth, inclusive of all committed capital,
as measured as of the end of any fiscal quarter of the Servicer, of at least
$500,000,000, plus 50% of any equity raised after the Effective Date;”

2.14 The “Commitment” of Three Pillars Funding LLC is hereby decreased to
$150,000,000.

2.15 Exhibit C to the Agreement is hereby replaced with the form of Monthly
Report delivered in Microsoft Excel format to, and accepted by, the
Administrative Agent prior to the first Reporting Date following the date of
this Amendment.

3. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any party under the
Agreement or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein.

4. Conditions To Effectiveness. The effectiveness of the amendments in Section 2
hereof is subject to the condition precedents that (i) each of the parties
hereto shall have received counterparts of this Amendment, duly executed by all
of the parties hereto and (ii) SunTrust Robinson Humphrey, Inc. shall have
received the Renewal Fee as defined in that certain Third Amended and Restated
Three Pillars Fee Letter Agreement, dated as of the date hereof, by and among
the Seller, the Servicer, Three Pillars and SunTrust Robinson Humphrey, Inc., as
the Purchaser Agent for Three Pillars.

5. Reaffirmation of Covenants, Representations and Warranties. Upon the
effectiveness of this Amendment, each of the Seller, the Originator and the
Servicer hereby reaffirms all covenants, representations and warranties made in
the Agreement and the other Transaction Documents and agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment.

 

3



--------------------------------------------------------------------------------

6. Representations and Warranties. Each of the Seller, the Originator and the
Servicer hereby represents and warrants that (i) this Amendment constitutes a
legal, valid and binding obligation of such Person, enforceable against it in
accordance with its terms except as such enforceability may be limited by
Insolvency Laws and by general principles of equity (whether considered in a
suit at law or in equity) and (ii) upon the effectiveness of this Amendment, no
Unmatured Termination Event, Termination Event or Servicer Default exists.

7. Ratification. The Agreement, as amended hereby, remains in full force and
effect. Any reference to the Agreement from and after the date hereof shall be
deemed to refer to the Agreement as amended hereby. As amended, the Agreement is
hereby ratified and reaffirmed by the parties hereto.

8. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts (including by
facsimile), each of which when so executed shall be deemed to be an original and
all of which when taken together shall constitute one and the same agreement.

9. Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

10. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

MCG COMMERCIAL LOAN FUNDING TRUST,
as Seller By:   Wilmington Trust Company, not in its individual capacity, but
solely as Owner Trustee By:  

 

  Name:   Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

S-1



--------------------------------------------------------------------------------

MCG CAPITAL CORPORATION,


as Originator and as Servicer

By:  

 

  Name:   Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

S-2



--------------------------------------------------------------------------------

THREE PILLARS FUNDING LLC,


as a Purchaser

By:  

 

  Name:   Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

S-3



--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY, INC.,


as Administrative Agent

By:  

 

  Name:   Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

S-4



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Backup Servicer By:  

 

  Name:   Title: WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee By:  

 

  Name:   Title:

 

S-5